DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on February 16, 2021. It is noted, however, that applicant has not filed a certified copy of the JP 2021-022442  application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Cho (US 2020/0287469 A1).
	Regarding claim 1, Cho teaches a DC-DC converter (see 1 fig.1 para 0021) comprising: a DC-AC conversion circuit configured to convert a DC input voltage to a primary- side AC voltage (see 21 fig.1 para 0028); a transformer including a primary-side coil to which the primary-side AC voltage is applied (see 31, 311 fig.1 para 0028-0029), and multiple secondary-side coils magnetically coupled to the primary-side coil (see 31, 311, 312 fig.1 para 0028-0029) ,multiple rectifier circuits provided in one-to-one correspondence with the multiple secondary-side coils (see 4, 41, 42 fig.1 para 0022, 0028, 0029),, each of the multiple rectifier circuits being configured to output a rectification voltage resulting from full-wave rectification on the secondary-side AC voltage output from the corresponding secondary-side coil out of the multiple secondary-side coils (see 411,, 412, 431, 432, 431, 432  fig.2 para 0043-0048); multiple smoothing circuits provided in one-to-one correspondence with the multiple rectifier circuits (see 411,, 412, 431, 432, 431, 432  fig.2 para 0043-0048);, each of the multiple smoothing circuits being configured to smooth the rectification voltage output from the corresponding rectifier circuit out of the multiple rectifier circuits (see 411,, 412, 431, 432, 431, 432  fig.2 para 0043-0048);; and an output circuit connected to respective output terminals of the multiple smoothing circuits, the output circuit being configured to output a DC output voltage (see 411,, 412, 431, 432, 431, 432  fig.2 para 0043-0048).
	Regarding claim 3, Cho teaches DC-DC converter (see 1 fig.1 para 0021)  comprising: a DC-AC conversion circuit configured to convert a DC input voltage to a primary- side AC voltage (see 21 fig.1 para 0028);4; a transformer including a primary-side coil to which the primary-side AC voltage is applied (see 31, 311 fig.1 para 0028-0029), and multiple secondary-side coils magnetically coupled to the primary-side coil (see 4, 41, 42 fig.1 para 0022, 0028, 0029),; multiple rectifier circuits provided in one-to-one correspondence with the multiple secondary-side coils (see 4, 41, 42 fig.1 para 0022, 0028, 0029),,, each of the multiple rectifier circuits being configured to output a rectification voltage resulting from full-wave rectification on the secondary-side AC voltage output from the corresponding secondary-side coil out of the multiple secondary-side coils (see 411,, 412, 431, 432, 431, 432  fig.2 para 0043-0048); and a smoothing circuit configured to synthesize rectification voltages output from the multiple rectifier circuits and receive a synthesized rectification voltage (see 411,, 412, 431, 432, 431, 432  fig.2 para 0043-0048), and output a DC output voltage resulting from smoothing the synthesized rectification voltage (see 411,, 412, 431, 432, 431, 432  fig.2 para 0043-0048).
	Regarding claim 2, Cho teaches invention set forth above, Cho further teaches wherein output terminals of the multiple rectifier circuits are connected to one another (see 411, 412, 431, 432, 431, 432  fig.2 para 0043-0048).


	Regarding claim 4, Cho teaches invention set forth above, Cho further teaches wherein output terminals of the multiple rectifier circuits are connected to one another (see 411,, 412, 431, 432, 431, 432  fig.2 para 0043-0048).
	Regarding claim 5, Cho teaches invention set forth above, Cho further teaches wherein each of the smoothing circuits is an LC-type low-pass filter (see Lch, Cout  fig.2 para 0049).
	Regarding claim 6, Cho teaches invention set forth above, Cho further teaches wherein the smoothing circuit is an LC- type low-pass filter  (see Lch, Cout  fig.2 para 0049).
	Regarding claim 7, Cho teaches invention set forth above, Cho further teaches further comprising a control circuit configured to control an amount of power for conversion of the DC input voltage to the DC output voltage on the basis of a measured value of the output voltage or a measured value of an output current supplied to a load (see para 0035-0036).
	Regarding claim 8, Cho teaches invention set forth above, Cho further teaches further comprising a control circuit configured to control an amount of power for conversion of the DC input voltage to the DC output voltage on the basis of a measured value of the output voltage or a measured value of an output current supplied to a load (see para 0035-0036).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2020/0287469 A1). In view of Tada et al. (US 2010/0182814 A1)
	Regarding claim 9, Cho teaches invention set forth above, Cho doesn’t expressly teach a vehicle comprising the DC-DC converter according to claim 1.
	In an analogous art Tada teaches a vehicle comprising the DC-DC converter according to claim 1 (see para 0005).
	Hence it would have been obvious for one of the ordinary skilled in the art at the time invention was claimed to use the converter of Cho in the vehicle of Tada as an alternate converter to convert DC-DC Voltage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aqeel H Bukhari whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836